            Case 1:16-cv-01724-RC Document 98 Filed 03/19/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, et al.,                  :
                                              :
       Plaintiff,                             :
                                              :       Civil Action No.:    16-1724 (RC)
       v.                                     :
                                              :       Re Document Nos.:    55, 60, 61, 62, 63,
ZINKE, et al.,                                :                            71
                                              :
       Defendants,                            :
                                              :
WESTERN ENERGY ALLIANCE, et al.               :
                                              :
       Defendant-Intervenors                  :

                                          ORDER

             GRANTING IN PART PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT;
             DENYING DEFENDANTS’ CROSS-MOTIONS FOR SUMMARY JUDGMENT;
                   DENYING MOTION FOR LEAVE TO FILE AMICUS BRIEF

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, it is hereby ORDERED that:

       1. Plaintiffs’ Motion for Summary Judgment (ECF No. 55) is GRANTED IN PART.

       2. Defendants’ Motions for Summary Judgment (ECF Nos. 60–63) are DENIED.

       3. The New York University School of Law’s Institute for Policy Integrity’s Motion for

            Leave to File an Amicus Curiae Brief (ECF No. 71) is DENIED.
          Case 1:16-cv-01724-RC Document 98 Filed 03/19/19 Page 2 of 2



       It is FURTHER ORDERED that the nine EAs and FONSIs associated with the

Wyoming Lease Sales challenged in Plaintiffs’ complaint are REMANDED to BLM so that

BLM may satisfy its NEPA obligations in the manner described in the Court’s Memorandum

Opinion. Until BLM supplements those documents, it is ENJOINED from issuing APDs or

otherwise authorizing new oil and gas drilling on the Wyoming Leases.

       SO ORDERED.


Dated: March 19, 2019                                          RUDOLPH CONTRERAS
                                                               United States District Judge




                                              2
